     CASE 0:20-cv-00606-DSD-ECW Doc. 120 Filed 08/02/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       CIVIL NO. 20-606(DSD/ECW)

Christa L. Peterson,

                  Plaintiff,
v.                                                    ORDER

Experian Information Solutions, Inc.,

                  Defendant.


     This matter is before the court upon the request by plaintiff

Christa Peterson to file a motion to reconsider the court’s July

22, 2021, order granting defendant Experian Information Solutions,

Inc.’s motion for summary judgment.           See ECF No. 116.        Peterson

argues that United States Supreme Court’s recent decision in

TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (2021), compels reversal

of the court’s decision.

     Motions to reconsider require the express permission of the

court and will be granted only upon a showing of “compelling

circumstances.”    D. Minn. LR 7.1(j).    A motion to reconsider should

not be employed to relitigate old issues but rather to “afford an

opportunity for relief in extraordinary circumstances.”                Dale &

Selby Superette & Deli v. U.S. Dep’t of Agric., 838 F. Supp. 1346,

1348 (D. Minn. 1993).       The court has carefully reviewed Peterson’s

letter   and   Experian’s    response   and   finds   that    there    are   no

extraordinary circumstances warranting the relief requested.
     CASE 0:20-cv-00606-DSD-ECW Doc. 120 Filed 08/02/21 Page 2 of 2



     Ramirez   is   inapposite   in   that   it   addressed   Article     III

standing   rather   than   the   damages     required   to    establish    a

meritorious claim under the FCRA.         As a result, Ramirez does not

affect the court’s grant of summary judgment in Experian’s favor.

     Accordingly, IT IS HEREBY ORDERED that the letter request for

permission to file a motion to reconsider [ECF No. 117] is denied.



Dated: August 2, 2021

                                          s/David S. Doty
                                          David S. Doty, Judge
                                          United States District Court




                                      2
